XL Specialty Ins. Co. v AR Capital, LLC (2020 NY Slip Op 02115)





XL Specialty Ins. Co. v AR Capital, LLC


2020 NY Slip Op 02115


Decided on March 26, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2020

Friedman, J.P., Manzanet-Daniels, Gesmer, González, JJ.


11312 650017/19

[*1]XL Specialty Insurance Company, Plaintiff-Respondent,
vAR Capital, LLC, et al., Defendants-Appellants, Vereit, Inc., formerly known as American Realty Capital Properties, Inc., Defendant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Joel M. Cohen, J.), entered on or about August 12, 2019,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated February 11, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MARCH 26, 2020
CLERK